DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.
 
Response to Amendment
	3.	Amendments to claims 22, 26, and 31 have been entered in the above-identified application. Claims 5, 7, 10, and 15-21 are canceled. Claims 1-4, 6, 8, 9, 11-14, and 22-31 are pending and under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 6, 11, 22, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US 4615913 A).  
 	Jones et al. disclose chromium oxide bonded coatings (equivalent to the thermal barrier coating, bonding coating, and protective coating of the claimed invention) applied to metal or other suitable substrates in a layered, built-up manner and the products produced thereby. The coatings are produced by applying a water based slurry (equivalent to the cured slurry of the claimed invention) containing one or more refractory oxides, nitrides, carbides, metals, etc., in finely divided form to a metal, ceramic or other suitable substrate.  Also included in the slurry mix is a small amount of a water soluble inorganic binder (equivalent to the inorganic binder of the claimed invention).  The coated substrate is then heated to a sufficiently high temperature to drive off the water and to convert the binder so as to establish preliminary bonding between the particulate matter comprising the coating layer and between this layer and the substrate. The individual coating layers may be identical but (meeting the limitations of claim 11), operating at high temperatures, can be coated so that the coating layers nearest the substrate provide maximum thermal insulating properties while the layers near the surface have maximum hardness and wear resistance. Similarly, the layered construction can include not only variations in hardness and porosity between layers, but also considerable variation in the particle size and type of finely divided refractory coating material involved in the basic slurry applied in a given layer.  The layered coating can be built-up to the desired thickness on the substrate. The term soluble chromium compound as used in this disclosure is intended to mean any of a large number of chromium impregnants or "binders" such as water solutions of dichromates and chromates (meeting the limitations of claim 6) such as zinc dichromate; magnesium chromate; and, mixtures of chromates with chromic acid. Among the chromates, zinc and magnesium have been the most frequent choices. The slurry coating initially applied to the substrate can contain any of a large number of finely divided refractory oxide particulate materials in its composition. The commonly employed refractory oxides are those of aluminum (equivalent to the aluminum-based particles of the claimed invention), silicon, zirconium, titanium, cerium, iron, and the like; however, many others can be employed.  In addition, many non-oxide materials have been successfully used or would certainly make excellent choices for particular coating applications.  Examples are many of the nitrides, carbides, silicides, borides, intermetallics, ferrites, metals and metal alloys, complex oxides and mixtures of any of these including mixtures with oxides.  A wide variety of metals, alloys and refractory oxide materials have been found to make excellent substrates to which these chromium oxide bonded coatings can be applied.  The substrates can also include nitrides, carbides, borides, silicides and certain other non-metal or non-oxide materials. With regards to the limitation that the aluminum-based particles are substantially spaced apart from each other via the inorganic hinder such that the cured slurry coating is substantially electrically and thermally insulating, Jones specifically states that the coating layers nearest the substrate provide maximum thermal insulating properties and hence the aluminum-based particles must be inherently spaced apart to provide the insulating property. With regards to the limitations that the cured slurry . 

   Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 4615913 A).  
 	Jones et al., as discussed above, do not teach that the average domain size of the plurality of aluminum-based particles in the cured slurry coating is in a range from about 0.5 microns to about 30 microns, that the average domain size of the inorganic binder in the cured slurry coating is in a range from about 0.5 microns to 
	However, it would have been obvious to one having ordinary skill in the art to optimize the domain size and concentration of the particles and the inorganic binder given that workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties and Jones et al. specifically state that the layered construction can include not only variations in hardness and porosity between layers, but also considerable variation in the particle size and type of finely divided refractory coating material involved in the basic slurry applied in a given layer.  

7.	Claims 23 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 4615913 A).  
 Jones et al., as discussed above, do not teach the thermal barrier coating comprises a burnished coating surface.  
	However, Baldi discloses diffusion coating of metals and related operations and specifically teaches that burnishing the coatings by agitating the coated work pieces in a burnishing barrel with steel burnishing discs improves the top smoothness of the coatings (See Abstract and Column 2, lines 65-68, and Column 3, lines 1-5). 
 	Accordingly, it would have been obvious to one having ordinary skill in the art to burnish the coatings taught by Jones et al. given that Baldi specifically teaches that burnishing the coatings by agitating the coated work pieces in a burnishing barrel with steel burnishing discs improves the top smoothness of the coatings
 
Allowable Subject Matter
8.	Claims 12-14, 26, and 28 are allowed.
	Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8 and 9 recite that the plurality of aluminum-based particles comprises a core-shell structure and wherein a core of the core-shell structure comprises aluminum metal and a shell of the core-shell structure comprises a complex of the inorganic binder and aluminum.
The prior art fails to teach or render obvious a thermal barrier coating disposed on a substrate, wherein the thermal barrier coating comprises a cured slurry coating, wherein the cured slurry coating comprises a plurality of aluminum-based particles dispersed in an inorganic binder, wherein the plurality of aluminum-based particles comprises a core-shell structure, and further wherein the core-shell structure comprises a complex of the inorganic binder and aluminum.
Response to Arguments
9.	Applicant’s arguments with respect to claims 1-4, 6, 22-25, and 29-31have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHEEBA AHMED/Primary Examiner, Art Unit 1787